Title: To Thomas Jefferson from Henry Dearborn, 15 August 1807
From: Dearborn, Henry
To: Jefferson, Thomas


                                                
                            Sir
                     
                            War DepartmentAugust 15, 1807
                        

                        I have the honor of proposing, for your approbation Samuel Babcock, Daniel A. A. Buck and Edward D. Russy, at present Cadets in the Regiment of Artillerists, to be appointed Cadets in the Corps of Engineers, and John Regis Alexander to be a Cadet in the Regiment of Artillerists.
                  Accept Sir assurances of my high respect & consideration
                        
                            Henry Dearborn
                     
                        
                    